b McKAY, J.,
dissents.
I respectfully dissent from the majority’s decision to grant this writ and would affirm the trial court’s denial of the relator’s exception of prescription.
According to Civil Code Article 3462, prescription is interrupted by the filing of a suit in a court of competent jurisdiction and venue. In the instant case, the plaintiff filed suit in a court of competent jurisdiction and venue within one year of the alleged wrongdoing. Accordingly, prescription should be interrupted.1

. This is the same reasoning put forth by Chief Justice Calogero in his dissents in LeBreton v. Rabito, 97-2221 (La. 7/8/98), 714 So.2d 1226 and Geiger v. State, 2001-2206 (La. 4/12/02), 815 So.2d 80.